Exhibit 10.20

AMENDED AND RESTATED

LIFE INSURANCE

ENDORSEMENT METHOD SPLIT DOLLAR PLAN

AGREEMENT

 

Insurer:

   Tennessee Farmers

Policy Number:

   174537 & 200569

Bank:

   Wilson Bank & Trust

Insured:

   James Randall Clemons

Relationship of Insured to Bank:

   Executive

The respective rights and duties of the Bank and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below:

This Agreement shall supersede the Life Insurance Endorsement Method Split
Dollar Plan Agreement originally effective the 30th day of March, 1995, and
shall constitute the entire agreement of the parties pertaining to this
particular Amended and Restated Life Insurance Endorsement Method Split Dollar
Plan Agreement.

 

I. DEFINITIONS

Refer to the policy contract for the definition of all terms in this Agreement.

 

II. POLICY TITLE AND OWNERSHIP

Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement. The Bank alone may, to the extent
of its interest, exercise the right to borrow or withdraw on the policy cash
values. Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject Split Dollar policy, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall continue to be subject
to the terms of this Agreement.

 

III. BENEFICIARY DESIGNATION RIGHTS

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.

 

IV. PREMIUM PAYMENT METHOD

The Bank shall pay an amount equal to the planned premiums and any other premium
payments that might become necessary to keep the policy in force.



--------------------------------------------------------------------------------

V. TAXABLE BENEFIT

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.

 

VI. DIVISION OF DEATH PROCEEDS

Subject to Paragraphs VII and IX herein, the division of the death proceeds of
the policy is as follows:

 

  A. Upon the death of the Insured, the Insured’s beneficiary(ies), designated
in accordance with Paragraph III, shall be entitled to an amount equal to one
hundred percent (100%) of the net-at-risk insurance portion of the proceeds. The
net-at-risk insurance portion is the total proceeds less the cash value of the
policy.

 

  B. The Bank shall be entitled to the remainder of such proceeds.

 

  C. The Bank and the Insured (or assignees) shall share in any interest due on
the death proceeds on a pro rata basis as the proceeds due each respectively
bears to the total proceeds, excluding any such interest.

 

VII. DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

The Bank shall at all times be entitled to an amount equal to the policy’s cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges. Such cash value shall be determined as of the date
of surrender or death as the case may be.

 

VIII. RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS

In the event the policy involves an endowment or annuity element, the Bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy’s cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.

 

IX. TERMINATION OF AGREEMENT

This Agreement shall terminate upon the occurrence of any one of the following:

 

  A. The Insured shall terminate employment with the Bank for any reason other
than death, disability (as defined in Paragraph 6 of the Amended and Restated
Wilson Bank and Trust Executive Salary Continuation Agreement in effect at the
time of said disability), or retirement (in accordance with Paragraph 3 of the
Amended and Restated Wilson Bank and Trust Executive Salary Continuation
Agreement in effect at said retirement).

 

  B. The Insured shall be discharged from employment with the Bank for cause.
The term “for cause” shall mean gross negligence or willful misconduct, the
commission of a felony or gross-misdemeanor involving moral turpitude, fraud,
dishonesty, embezzlement, willful violation of any law or any other behavior or
act that results in any adverse effect on the Bank as may be determined by the
Bank in its sole discretion; or



--------------------------------------------------------------------------------

  C. Surrender, lapse, or other termination of the Policy by the Bank.

Upon such termination, the Insured (or assignee) shall have a fifteen (15) day
option to receive from the Bank an absolute assignment of the policy in
consideration of a cash payment to the Bank, whereupon this Agreement shall
terminate. Such cash payment referred to hereinabove shall be the greater of:

 

  A. The Bank’s share of the cash value of the policy on the date of such
assignment, as defined in this Agreement; or

 

  B. The amount of the premiums that have been paid by the Bank prior to the
date of such assignment.

If, within said fifteen (15) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agees that all of the
Insured’s rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.

The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the policy as set forth herein.

Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.

 

X. INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.

 

XI. AGREEMENT BINDING UPON THE PARTIES

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.

 

XII. ERISA PROVISIONS

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):

 

  A. Named Fiduciary and Plan Administrator.

The “Named Fiduciary and Plan Administrator” of this Endorsement Method Split
Dollar Agreement shall be Wilson Bank & Trust until its resignation or removal
by the Board of Directors. As Named Fiduciary and Plan Administrator, the Bank
shall be responsible for the management, control, and administration of this
Split Dollar Plan as established herein. The Named Fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
Plan, including the employment of advisors and the delegation of any ministerial
duties to qualified individuals.



--------------------------------------------------------------------------------

  B. Funding Policy.

The funding policy for this Split Dollar Plan shall be to maintain the subject
policy in force by paying, when due, all premiums required.

 

  C. Basis of Payment of Benefits.

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

 

  D. Claim Procedures.

Claim forms or claim information as to the subject policy can be obtained by
contacting Benmark, Inc. (800-544-6079). When the Named Fiduciary has a claim
which may be covered under the provisions described in the insurance policy,
they should contact the office named above, and they will either complete a
claim form and forward it to an authorized representative of the Insurer or
advise the Named Fiduciary what further requirements are necessary. The Insurer
will evaluate and make a decision as to payment. If the claim is payable, a
benefit check will be issued in accordance with the terms of this Agreement.

In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy. If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. All
objections to the Insurer’s actions should be in writing and submitted to the
office named above for transmittal to the Insurer.

 

XIII. GENDER

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

XIV. INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.

 

XV. CHANGE OF CONTROL

Change of Control shall be deemed to be the cumulative transfer of more than
fifty percent (50%) of the voting stock of the Bank from the date of this
Agreement. For the purposes of this Agreement, transfers on account of death or
gifts, transfers between family members, or transfers to a qualified retirement
plan maintained by the Bank shall not be considered in determining whether there
has been a Change of Control. Upon a Change of Control, if the Insured’s
employment is subsequently terminated, except for cause, then the Insured shall
be one hundred percent (100%) vested in the benefits promised in this Agreement.



--------------------------------------------------------------------------------

XVI. AMENDMENT OR REVOCATION

It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank.

 

XVII. EFFECTIVE DATE

The Effective Date of this Agreement shall be March 30, 1995.

 

XVIII. SEVERABILITY AND INTERPRETATION

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.

 

XIX. APPLICABLE LAW

The validity and interpretation of this Agreement shall be governed by the laws
of the State of Tennessee.

Executed at Lebanon, Tennessee this 7 day of October, 02.

 

     

WILSON BANK AND TRUST

Lebanon, Tennessee

/s/ Becky F. Taylor       /s/ Elmer Richerson
                                               Pres.

Witness

      Title /s/ Becky F. Taylor       /s/ James Randall Clemons

Witness

      James Randall Clemons